                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ZACHARY G. OWENS,                                     )
                                                      )
              Plaintiff,                              )
                                                      )
      v.                                              )   CIVIL ACTION NO. 1:19-CV-699-ALB
                                                      )
JAMES HILL, et al.,                                   )
                                                      )
              Defendants.                             )

                                                    ORDER

            On September 24, 2019, the Magistrate Judge entered a Recommendation (Doc.

    4) to which no timely objections have been filed. After an independent review of the

    file and upon consideration of the Recommendation, it is ORDERED that:

           1. The Recommendation of the Magistrate Judge is ADOPTED.

           2. The plaintiff’s challenge to the veracity of the evidence in his pending state

criminal cases is summarily dismissed as this court must abstain from considering this

challenge in accordance with the Younger abstention doctrine.1

           3. The plaintiff’s slander/defamation claim brought under 42 U.S.C. § 1983 is

dismissed with prejudice in accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B)(i).

           4. The plaintiff’s request for criminal prosecution of the defendants is dismissed

with prejudice pursuant to the directives of 28 U.S.C. § 1915(e)(2)(B)(i).




1   Younger v. Harris, 401 U.S. 37, 44–45 (1971).
       5. The plaintiff’s supplemental state tort claim of slander/defamation is dismissed

without prejudice to any right the plaintiff may have to proceed on this claim before the

state courts.

       6. This case is summarily dismissed.

       A separate Final Judgment will be entered.

       DONE and ORDERED this 21st day of October 2019.




                                              /s/ Andrew L. Brasher
                                         ANDREW L. BRASHER
                                         UNITED STATES DISTRICT JUDGE




                                            2
